NUMBER 13-05-494-CV
 
                               COURT OF APPEALS
 
                      THIRTEENTH DISTRICT OF
TEXAS
 
                         CORPUS CHRISTI-
EDINBURG
 
                          IN RE: CYNTHIA DE LA
PAZ 
 
 
On
Petition for Writ of Mandamus  
 
 
                            MEMORANDUM
OPINION    
 
                Before Justices Yañez, Castillo,
and Garza
                       Per Curiam Memorandum
Opinion
 




On July 29, 2005,
relator, Cynthia de la Paz, filed a petition for writ of mandamus in which she
requested this Court to direct the Respondent, the Honorable J. Manuel Bañales,
presiding judge of the 105th Judicial District Court of Nueces County, Texas,
to (1) dissolve his temporary restraining order dated July 26, 2005 in trial
court cause No. 96-2612-D and (2) return relator=s children to her residence, care, custody, and
control.  Relator also filed a request
for temporary emergency relief in which she requested this Court to dissolve
the July 26, 2005 temporary restraining order and compel the return of her
children pending a full evidentiary hearing in the trial court. 
On July 29, 2005, this
Court denied relator=s request for
emergency relief and requested a response by the real party-in-interest, Sergio
Franco, Sr.
On August 3, 2005,
real party-in-interest filed a response to relator=s petition.  The Court, having examined and fully
considered the petition for writ of mandamus, the response, and documents on
file, is of the opinion that relator has not shown herself entitled to the
relief sought.  Accordingly, the petition
for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 
Per Curiam
 
Memorandum Opinion delivered and filed 
this 4th day of August, 2005.